Back to Form 8-K Exhibit 10.20 Medicare Advantage Attestation of Benefit Plan HARMONY HEALTH PLANS OF ILLINOIS, INC. H1657 Date: 09/01/2009 I attest that I have examined the Plan Benefit Packages (PBPs) identified below and that the benefits identified in the PBPs are those that the above-stated organization will make available to eligible beneficiaries in the approved service area during program year 2010.I further attest that we have reviewed the bid pricing tools (BPTs) with the certifying actuary and have determined them to be consistent with the PBPs being attested to here. I further attest that these benefits will be offered in accordance with all applicable Medicare program authorizing statutes and regulations and program guidance that
